By the Court:

The judgment must be set aside. There was no authority in the warrant of attorney, which is a *427power that must be pursued strictly according to the delegation of it, in the performance of it, for confessing the judgment severally against the obligors in the bond. As to blanks in the forms of deeds and other instruments, they might be filled after delivery with the consent, or by the direction of the parties who executed them. But conceding that the omissions in this case were such as could have been supplied with the consent, or by the direction of the parties who executed the instrument, there was no evidence that such consent or direction had been given by them; and if it had been given, still the blanks had not been filled, and the court on such a motion as this was, could not consider, or conclude that it had been done. ,
The judgment must therefore be set aside and the rule made absolute.